                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA



UNITED STATES OF AMERICA,               )
                                        )
                             Plaintiff, )
                                        )
        vs.                             )
                                        )
TOWN OF COLORADO CITY, ARIZONA, )
et al.,                                 )                     No. 3:12-cv-8123-HRH
                                        )                       (Prescott Division)
                            Defendants. )
_______________________________________)


                                         ORDER

                         Court Monitor and Consultant Reporting

       The court is in receipt of the May 1, 2020, report of Court Monitor Roger Carter
and the April 30, 2020, report of Police Consultant Jim Keith.1

       The court thanks the Court Monitor and Police Consultant for their continuing

efforts.
       The Police Consultant’s work with Chief Marshal Radley appears to be going well.
It is good to hear that Chief Radley is an effective and able administrator.

       The Defendant Cities remain in compliance with the court’s judgment and decree.
       The court is particularly appreciative of the Court Monitor’s discussion of the
community characteristics which are at work in the Defendant Cities. The court is

       1
       Notice of Filing of Court Monitor and Police Consultant Report, Docket
No. 1186.

Order – Court Monitor and Consultant Reporting                                           -1-
satisfied that the Defendant Cities are making excellent progress in the “healing process”
which has and continues to develop trust in local government.

       DATED at Anchorage, Alaska, this 13th day of May, 2020.


                                                 /s/ H. Russel Holland
                                                 United States District Judge




Order – Court Monitor and Consultant Reporting                                         -2-
